DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 01/20/2020 and 06/09/2021 are considered by examiner.

                                                                Drawings
3.           All drawings filed on 01/13/2020 are approved by examiner.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9-20 are indefinite because independent claims 9 and 15, last line, “the interface” lacks antecedent basic.
at an interface --  after “a target voltage regulation setpoint” in claim 9, line 6, and claim 15, line 10.
Also, in claim 17, lines 1-2, “wherein the controller comprises an interface configured to receive the signal,” should be deleted.

Allowable Subject Matter
6.	Claims 1-8 are allowable over prior art, and claims 9-20 would be allowable if such suggested amendments as discussed above are made.

7.	None of prior art of record taken alone or in combination shows a controller for a power converter as recited in claims 1-8;  or a method thereof as recited in claims 9-14;  or an electronic system as recited in claims 15-20, comprising at least a modulator configured to generate the modulation signals such that an output voltage of the power converter follows a load line having a slope that determines a rate of change of the output voltage as a function of load current; an interface configured to receive a signal which indicates a target voltage regulation setpoint; and circuitry configured to override the load line when the signal is present at the interface, such that the output voltage follows the target voltage regulation setpoint instead of the load line when the signal is present at the interface.

				Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838